Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                         Nos. 04-13-00825-CV, 04-13-00827-CV

                             IN THE INTEREST OF J.G.

                    From the Probate Court No. 1, Bexar County, Texas
                     Trial Court Nos. 2013-MH-3488, 2013-MH-3502
                        Honorable Oscar J. Kazen, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial judge’s orders are
AFFIRMED. Appellant is indigent; no costs are taxed against Appellant.

      SIGNED September 17, 2014.


                                            _____________________________
                                            Patricia O. Alvarez, Justice